DETAILED ACTION
This Office action is in response to the application filed on 09 March 2022.
Claim 1 is cancelled.
Claims 2-23 are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner’s notes: the claimed elements of “the first, second, third,…..signals” can be viewed as just numbering one or more source signals from the identifiers/tags 121 as disclosed by Saari below
Claims 2-23 are rejected under 35 U.S.C. 103 as being unpatentable over Saari et al. US 2014/0315571 A1, and in view of KRANS et al. US 2018/0338709 A1.
As to claim 2, Saari discloses substantially the invention as claimed, including a method comprising:
(a) at a mobile device (Figures 1, 2, 6-8, 11 the UE 101/1101), based on the mobile device and a first object-associated element (Figures 5-8, a Point-Of-Interest (POI) or a target area or a location-based service like a restaurant, a coffee shop, a store, a hotel lobby, etc.) being in proximity to each other, wherein the first object-associated element is associated with a first object (a graphical item or an information item, [34]), and wherein the mobile device is distinct from the first object-associated element and the first object, receiving (capturing) a first signal (one or more source signal(s) from the identifiers/tags 121) from the first object-associated element, the first signal comprising a first identifier of at least one of the first object (for example, a POI location id, or a service provider id, etc.) and the first object-associated element (Figures 5-8, and associated text, a location service app 113 utilized for communicating or presenting an access token to a service gateway 123; [25], [26], [30]-[34], [36], [42], [45], [62]-[63], [104]);
(b) at the mobile device, storing a second identifier that represents at least one of a unique identity of the mobile device and an identity of a user (Figures 1, 2, 6, 7, and associated text, the memory module 219 storing ids of user and user UE in which the dynamic information including various information items associated with a user and/or user device, for example, user history, user preferences, user device type, applications available at the user device, physiological information of eh user or the like, [36]);
(c) at the mobile device, after receiving the first signal, transmitting a second signal (a service provider requested by the user), the second signal comprising the first identifier (a service provider id), to a remote server (Figures 1, 9, and associated text, the service gateways 123 or the server host 982/992), wherein the remote server and the mobile device are distinct from each other (Figures 5-8, and associated text, [25], [26], [30]-[34], [36], [42], [45], [62]-[63], [104]);
(d) at the mobile device, after storing the second identifier, transmitting a third signal, comprising the second identifier (a linking signal including the User ID and the UE id in location information in location services app forwarded to the service gateways 123), to the remote server (Figures 5-8, and associated text, [62]-[63], [65], [68], [104]);
(e) at the mobile device, after receiving the first signal, receiving (capturing) a fourth signal, the fourth signal comprising a first value of a first physiologic parameter of the user (capturing the user mood(s), user physiological parameters from various information items), from a first physiologic sensor (sensor module 207) associated with the user (Figures 2, 5-8, and associated text, [25], [26], [30]-[34], [36], [42], [45], [62]-[63], [104]);
However, Saari does not disclose the claimed elements of “(f) at the mobile device, after receiving the fourth signal, transmitting a fifth signal, the fifth signal comprising the first value of the first physiologic parameter, to the remote server; and
(g) at the mobile device, after receiving the fourth signal, the fourth signal comprising the first value of the first physiologic parameter, processing data comprising the first value to generate first summary data”.
	KRANS discloses in Figure 1 and [36] that, “The wearable device 12  communicates with the phone 16 (or computer 18 in some embodiments), such as according to Bluetooth communication technology. The phone 16 may provide feedback to the subject (e.g., in the form of visual display or aural or tactile feedback) about the measured physiological and/or behavioral parameters (e.g., summary) or information related to the physiological and/or behavioral parameters, or through execution of an application and API, communicate with one or more server devices 26 coupled to the wide area network 24 (e.g., arranged in a cloud computing arrangement), enabling the data corresponding to the measured physiological or behavioral parameters to be submitted for entry in a data structure for further processing and/or synthesis with other data. For instance, the submitted data may be used for inclusion into a chart or graphic or for evaluation by a remote coach that offers consultation to a person associated with the detected activity. Note that in some embodiments, the wearable device 12 may wirelessly communicate with the phone 16 for access to a list of activity/apparatus identifiers in lieu of, or in addition to, local storage of identifiers”.
Accordingly, it would have been obvious to one of ordinary skill in the wireless communication art before the effective filing date of the claimed to have modified KRANS’s teachings of summary of physiology parameters with the teachings of Saari’s, for the purpose of providing the submitted data for inclusion into a chart or graphic or evaluation by a remote coach that offers consultation to a person associated with the detected activity (KRANS, [36]).
As to claim 3, Saari-KRANS discloses, wherein the first object comprises at least one of: a tangible thing, a product, a consumer product, a commercial product, packaging, a piece of equipment, an appliance, and a vehicle (Saari, Figures 1-8, graphical representation item(s)).
As to claim 4, Saari-KRANS discloses, wherein the first object-associated element comprises a local signals technology (Saari, Bluetooth, BLE, RFID, NFC technologies, [25], [30], [57], [73]).
As to claim 5, Saari-KRANS discloses, wherein the first object-associated element comprises at least one of a Radio Frequency Identification (RFID) technology, a Near Field Communication (NFC) technology, and a Bluetooth technology (Saari, Bluetooth, BLE, RFID, NFC technologies, [25], [30], [57], [73]).
As to claim 6, Saari-KRANS discloses, wherein the first signal comprises a Bluetooth signal encoding the first identifier (Saari, Bluetooth, BLE, RFID, NFC technologies, [25], [57], [73]) .
As to claim 7, Saari-KRANS discloses, wherein the first object-associated element comprises at least one of a barcode and a QR code (Saari, barcode, an image of graphical representation, RFIP tags, [25], [26], [36]-[37]).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saari-KRANS as applied to claim 2 above, and further in view of Gibson et al. US 2018/0189375 A1.
As to claims 8-10, Saari-KRANS does not explicitly disclose the claimed elements of “(h) at a remote server, processing the first value of the first physiologic parameter to generate a subsequent action instruction; and (i) transmitting the subsequent action instruction to the mobile device” (claim 8) and “(j) at the mobile device, receiving the subsequent action instruction from the remote server; and (k) at the mobile device, based on the subsequent action instruction, performing a subsequent action” (claim 9) and “(h) at the mobile device, receiving a subsequent action instruction from the remote server; and (i) at the mobile device, based on the subsequent action instruction, performing a subsequent action” (claim 10).
Gibson discloses in Figures 1, 3-5, steps 330-340; 430-450; 530-550 and [47], [49]; [50], [55] that, “(h) at a remote server (the server 140), processing the first value of the first physiologic parameter to generate a subsequent action instruction (an action recommendation, [58]-[60]); and (i) transmitting the subsequent action instruction to the mobile device (the mobile phone 130 or the user wearable device 200) and “(j) at the mobile device (the mobile phone 130 or the user wearable device 200), receiving the subsequent action instruction from the remote server(the server 140); and (k) at the mobile device (the mobile phone 130 or the user wearable device 200), based on the subsequent action instruction, performing a subsequent action” and “(h) at the mobile device, receiving a subsequent action instruction (an action recommendation) from the remote server; and (i) at the mobile device, based on the subsequent action instruction, performing a subsequent action (the user takes his/her actions recommended)”.
Accordingly, it would have been obvious to one of ordinary skill in the wireless communication art before the effective filing date of the claimed to have modified Gibson’s teachings of action recommendations based on physiology parameters with the teachings of Saari-KRANS’, for the purpose of providing the healthcare services for the users to take his/her actions (Gibson, [58]-[60]).
As to claim 11, Saari does not explicitly disclose the claimed elements of “(h) at the mobile device, after receiving the fourth signal, receiving a sixth signal, the sixth signal comprising a second value of a first physiologic parameter of the user, from the first physiologic sensor associated with the user; (i) at the mobile device, after receiving the sixth signal, transmitting a seventh signal, the seventh signal comprising the second value of the first physiologic parameter, to the remote server; and (j) at the mobile device, after receiving the sixth signal, the sixth signal comprising the second value of the first physiologic parameter, processing data comprising the second value to generate second summary data”.
KRANS discloses in Figure 1 and [36] that, “The wearable device 12  communicates with the phone 16 (or computer 18 in some embodiments), such as according to Bluetooth communication technology. The phone 16 may provide feedback to the subject (e.g., in the form of visual display or aural or tactile feedback) about the measured physiological and/or behavioral parameters (e.g., summary) or information related to the physiological and/or behavioral parameters, or through execution of an application and API, communicate with one or more server devices 26 coupled to the wide area network 24 (e.g., arranged in a cloud computing arrangement), enabling the data corresponding to the measured physiological or behavioral parameters to be submitted for entry in a data structure for further processing and/or synthesis with other data. For instance, the submitted data may be used for inclusion into a chart or graphic or for evaluation by a remote coach that offers consultation to a person associated with the detected activity. Note that in some embodiments, the wearable device 12 may wirelessly communicate with the phone 16 for access to a list of activity/apparatus identifiers in lieu of, or in addition to, local storage of identifiers”.
Accordingly, it would have been obvious to one of ordinary skill in the wireless communication art before the effective filing date of the claimed to have modified KRANS’s teachings of summary of physiology parameters with the teachings of Saari’s, for the purpose of providing the submitted data for inclusion into a chart or graphic or evaluation by a remote coach that offers consultation to a person associated with the detected activity (KRANS, [36]).
As to claim 12, Saari-KRANS discloses, (h) at the mobile device, based on the mobile device and the first object-associated element being in non-proximity (outside target area 830) to each other, determining that the mobile device and the first object-associated element are in non-proximity to each other; and (i) at the mobile device, based on the determination of non-proximity, transmitting a sixth signal (a warning notification signal in warning area 811), the sixth signal comprising information relating to the non-proximity, to the remote server (Saari, Figures 6-8 and associated text, [75]).
Claims 13-23 correspond to the system claims of method claims 2-12; therefore, they are rejected under the same rationale as in method claims 2-12 as shown above.
The prior art cited in this Office action are: Saari et al. US 2014/0315571 A1, and KRANS et al. US 2018/0338709 A1; and Gibson et al. US 2018/0189375 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649